Citation Nr: 0905248	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  03-30 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral pes planus.

2.  Entitlement to service connection for bunion on the left 
foot and hammer toes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In March 2007, the Board remanded the issue of entitlement to 
an initial compensable disability rating for bilateral pes 
planus for further evidentiary development.  The requested 
development was completed, and the case has now been returned 
to the Board for further appellate action.

In its March 2007 decision, the Board also denied entitlement 
to service connection for a bilateral ankle disorder and a 
back disorder.  Because a final Board decision was rendered 
with regard to these two issues, they are no longer a part of 
the current appeal.

In a May 2007 statement, the Veteran raised claims of 
entitlement to service connection for a back disorder and a 
knee disorder, both as secondary to his service-connected 
bilateral pes planus.  As these matters have not yet been 
adjudicated by the RO on a secondary basis, they are REFERRED 
to the RO for appropriate action.

The issue of entitlement to service connection for bunion on 
the left foot and hammer toes is addressed in the Remand 
section and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  Prior to September 23, 2008, the Veteran's bilateral pes 
planus was characterized as mild, with pain in the balls of 
his feet (which was relieved by wearing orthotic devices) and 
no malalignment or misangulation of the Achilles tendon with 
weightbearing and nonweightbearing testing.

2.  As of September 23, 2008, the Veteran's bilateral pes 
planus has been characterized as moderate, with moderate 
pronation of the forefeet, mild valgus of both Achilles 
tendons with weightbearing testing, mild varus of both 
Achilles tendons with nonweightbearing testing, and pain on 
use of both feet.


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent 
for bilateral pes planus have been more nearly approximated 
beginning on September 23, 2008.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, the appeal arises from the initial award of 
service connection for the Veteran's bilateral pes planus.  
Preadjudication VCAA notice was provided in a January 2002 
letter, which advised the Veteran of what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by him and what information and evidence will be 
obtained by VA.  A March 2007 letter advised the Veteran of 
how disability evaluations and effective dates are assigned, 
and the type of evidence which impacts those determinations.  
The case was last adjudicated in October 2008.

In any event, in Dingess the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008).  Thus, because the notice that was provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, post-service treatment 
records, and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting medical 
release forms and medical evidence, as well as providing 
argument regarding his claim.  Thus, the Veteran was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  See Sanders, 487 F.3d 881.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to an initial 
compensable evaluation for bilateral pes planus.  Such 
disability has been rated as 0 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5284, effective November 21, 
2001.

Under Diagnostic Code 5284 moderate residuals of foot 
injuries warrant a 10 percent evaluation.  A 20 percent 
rating requires moderately severe residuals.  Severe 
residuals of foot injuries warrant a 30 percent evaluation.  
A 40 percent evaluation requires that the residuals be so 
severe as to result in actual loss of use of the foot.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.

Notwithstanding the RO's use of Diagnostic Code 5284, the 
Board notes that the Rating Schedule provides a specific 
Diagnostic Code for evaluating pes planus.  In this regard, 
Diagnostic Code 5276 provides a noncompensable (0 percent) 
evaluation for mild bilateral acquired flatfoot (pes planus) 
when symptoms are relieved by built-up shoe or arch support.  
A 10 percent evaluation is warranted for moderate bilateral 
acquired flatfoot where the weight-bearing lines are over or 
medial to the great toes and there is inward bowing of the 
tendo achillis and pain on manipulation and use of the feet.  
A 30 percent evaluation is warranted for severe bilateral 
acquired flatfoot manifested by marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use of 
the feet, indications of swelling on use of the feet, and 
characteristic callosities.  A 50 percent rating is warranted 
for pronounced bilateral acquired flatfoot manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, and marked inward displacement and severe spasm 
of the tendo achillis on manipulation which is not improved 
by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2008).

Turning to the evidence, the Veteran underwent a VA foot 
examination in August 2003.  On that occasion, the Veteran 
reported that he had significant flatfoot as well as 
weakness, stiffness, swelling, and lack of endurance on the 
bottoms of his feet.  However, he stated that he was able to 
walk approximately one to two miles without significant 
problems.  The Veteran noted that his symptoms were worst 
when he was standing and walking and that he was almost 
symptom-free at rest.  His treatment regimen included hot 
water soaks, over-the-counter pain medication, and rest.  The 
Veteran reported constant pain and stiffness rather than 
flare-ups 
and noted no additional limitation of motion or functional 
impairment when experiencing symptoms.  He did not need 
crutches, braces, or a cane.  The Veteran did wear corrective 
shoes (including arches) when he walked, but did not wear 
them on a daily basis.  

Upon examination, the Veteran had some pain on the bottom of 
the plantar aspect of his right foot, as well as on the 
midline of both feet, when he was in full extension.  There 
was no varus or valgus angulation of the os calcis in 
relationship to the long axis of the tibia or fibula.  No 
other painful motion, edema, instability, weakness, or 
tenderness was shown.  The Veteran's gait was normal, though 
he was obviously flat-footed when he stood.  No callosities, 
breakdown, unusual shoe wear, or skin or vascular changes 
were noted.  The Veteran's posture on standing, squatting, 
supination, and pronation was identical and normal except for 
being flat-footed.  Weightbearing and nonweightbearing 
alignment of the Achilles tendon was normal, with no 
correction needed, no valgus deformity noted, and no extent 
of forefoot or mid-foot malalignment.  The Veteran was 
diagnosed with pes planus with no malalignment or 
misangulation of the Achilles tendon.  It was noted that his 
pes planus resulted in some chronic pain for the Veteran, but 
that it did not affect his daily functional abilities or 
occupation.  The VA examiner opined that, without corrective 
shoe wear, the Veteran would need medications or occupational 
therapy devices in his shoes to assist him with his 
disability.  Accompanying X-rays of both feet in August 2003 
revealed no deformities other than hallux valgus of both 
feet.

VA treatment records dated from November 2003 through January 
2008 reflect the Veteran's complaints of pain in the balls of 
both feet.  A November 2003 VA treatment record notes the 
Veteran's complaints of discomfort on palpation at the 
metatarsal heads of both feet, resulting in an assessment of 
metatarsalgia.  A November 2004 VA treatment record shows 
that the Veteran's foot pain had decreased since he recently 
began to wear shoe inserts.  A February 2005 VA treatment 
record notes that the Veteran's foot pain had subsided since 
using over-the-counter orthotics.  A July 2005 VA treatment 
record reflects the Veteran's report that his orthotics felt 
good and were comfortable.  A July 2006 VA treatment record 
echoes that the Veteran had tenderness to palpation at the 
metatarsal heads of both feet, resulting in an assessment of 
metatarsalgia.  In June 2007, VA treatment records show that 
the Veteran underwent a bunionectomy and arthroplasty of the 
second, third, and fourth toes of the left foot.  An August 
2007 VA treatment record notes that, post-surgery, the ball 
of the Veteran's left foot was tender, but his feet had full 
range of motion without pain or crepitus bilaterally, and X-
rays of the left foot revealed no malalignment.  A January 
2008 VA treatment record shows that the Veteran's left foot 
was painful at times but that his right foot now hurt more 
than his left foot.

The Veteran underwent a VA foot examination on September 23, 
2008.  On that occasion, the Veteran described no redness, 
heat, or swelling of his feet, and other than having some 
stiffness in his toes, he did not describe any lack of 
endurance or any fatigability.  The Veteran complained of 
discomfort in his feet even at rest, and his symptoms were 
slightly worse after standing and walking.  He reported that 
he experiences flare-ups when he is on his feet for two to 
four hours (walking or standing), and then the increased 
discomfort bothers him until the next day, though it can be 
alleviated by rest.  As for treatment, it was noted that the 
Veteran did not take any medications for his feet, but that 
he continued to wear arch support inserts in his normal 
(nonprescription) shoes.  The Veteran used no crutches, cane, 
or corrective shoes.  It was noted that the Veteran works at 
a waste water treatment plant and that he can handle working 
an eight-hour shift very well.  The Veteran reported that he 
is able to walk about two miles but has some discomfort in 
his feet afterwards.  He also stated that he was unable to 
stand more than thirty minutes to an hour without discomfort.

At his VA foot examination on September 23, 2008, his left 
foot was generally well-aligned, but with pes planus of a 
moderate degree with mild to moderate pronation of the left 
forefoot.  From the rear, the calcaneus was in approximately 
10 degrees of valgus with standing, and when the Veteran 
stood up on his heels, the calcaneus went into about 10 
degrees of varus.  There was no objective evidence of pain 
with any of the motions for the left foot.  There was no 
edema, instability, weakness, or tenderness.  The heel to toe 
walking on the left foot was fairly normal, other than mild 
to moderate pronation of the left forefoot.  There were no 
abnormal calluses, breakdown, or unusual shoe wear patterns, 
nor were there any skin or vascular changes (aside from 
surgical scars on the left foot).  Weightbearing testing of 
the left foot showed mild to moderate valgus of the forefoot 
with mild to moderate pronation of the forefoot, as well as 
mild valgus of the Achilles tendon.  Nonweightbearing testing 
of the left foot showed mild varus of the Achilles tendon on 
varus stress, with the calcaneus and Achilles tendon in 
neutral.  It was noted that the left Achilles tendon 
alignment could be corrected by manipulation without pain.  
The valgus of the left forefoot (of approximately 15 degrees) 
was also correctable by manipulation to varus position.  

Examination of the right foot revealed no objective evidence 
of pain with any motion, as well as no edema, instability, 
weakness, or tenderness.  Heel to toe gait on the right foot 
was normal.  His right foot showed pes planus, with mild 
valgus and mild to moderate pronation of the right forefoot.  
There were no callosities, breakdown, or unusual shoe wear 
patterns on the plantar aspect of the right foot, nor were 
there any skin or vascular changes (aside from the prominence 
of the first MP joint on the right foot with minimal callus).  
The right foot showed a pes planus type of arch that was 
passively correctable to varus position.  Weightbearing 
testing of the right foot showed mild valgus of the Achilles 
tendon, and on varus stress, the calcaneus and Achilles 
tendon could be placed into mild varus.  Nonweightbearing 
testing of the right foot showed neutral alignment.  It was 
noted that the right Achilles tendon alignment could be 
corrected by manipulation without pain.  The valgus of the 
right forefoot (of approximately 15 degrees) was also 
correctable by manipulation without pain.

The VA examiner concluded that the results of this September 
23, 2008 VA foot examination showed bilateral pes planus 
resulting in moderate pronation of both forefeet.  He opined 
that there was no significant tenderness on the plantar 
surfaces of the feet, and there was no marked inward 
displacement or severe spasm of the tendo achillis on 
manipulation.  The VA examiner noted that the Veteran 
appeared to have been improved by the use of orthopedic 
shoes.  While the VA examiner acknowledged the Veteran's 
complaints of mild to moderate pain after standing or walking 
for a period of time, it was noted that the Veteran did not 
exhibit any significant pain when being examined at that 
time.  It was also noted that the Veteran's flare-ups, 
consisting of discomfort on the plantar aspect of his 
forefoot after standing for an hour or so, were fairly 
sporadic and could be controlled by rest.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's bilateral pes planus is 
appropriately evaluated as 0 percent disabling for the period 
prior to September 23, 2008.  For this period, the Veteran's 
bilateral acquired flatfoot was characterized as mild.  The 
pain in the balls of his feet was relieved by wearing 
orthotic devices, and there is no clinical evidence during 
this period of malalignment or misangulation of the Achilles 
tendon with weightbearing and nonweightbearing testing (as 
shown by the results of the August 2003 VA foot examination).  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).  Even 
considering the Veteran's subjective complaints of pain, the 
medical evidence of record does not show any additional 
limitation of motion or functional impairment that would 
support an evaluation in excess of the 0 percent assigned for 
the period prior to September 23, 2008 under Diagnostic Code 
5276 or Diagnostic Code 5284.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. § 4.40 (2008); see also 38 C.F.R. 
§§ 4.45, 4.59 (2008).

However, the Board finds that the Veteran's bilateral pes 
planus more nearly approximates a 10 percent evaluation under 
Diagnostic Code 5276 for the period beginning on September 
23, 2008, when the first objective evidence is documented to 
show that his bilateral acquired flatfoot is characterized as 
moderate.  In this regard, the objective findings reflect 
that, at his September 23, 2008 VA foot examination, his 
bilateral pes planus was productive of moderate pronation of 
the forefeet, mild valgus of both Achilles tendons with 
weightbearing testing, mild varus of both Achilles tendons 
with nonweightbearing testing, and pain on use of both feet.

After resolving all doubt in the Veteran's favor, the Board 
finds that the Veteran's symptoms meet the criteria under 
Diagnostic Code 5276 for a 10 percent evaluation, but no 
more, as of the September 23, 2008 VA examination.  See 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5276; see also 
Fenderson v. West, 12 Vet. App. 119 (1999).  There is no 
evidence of severe or pronounced bilateral acquired flatfoot 
to warrant a higher evaluation under that Code, nor evidence 
of moderately severe foot injury to warrant a higher 
evaluation under Diagnostic Code 5284.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Consequently, referral for 
extraschedular consideration is not warranted.


ORDER

An initial disability rating of 10 percent for bilateral pes 
planus is granted effective September 23, 2008, subject to 
the applicable laws and regulations governing the payment of 
monetary benefits.


REMAND

A review of the record also reflects that the Veteran's claim 
of entitlement to service connection for bunion on the left 
foot and hammer toes was denied in a December 2007 rating 
decision.  The Veteran submitted a notice of disagreement 
with that decision in January 2008; however, a statement of 
the case has not been issued.  Accordingly, the Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  After the RO has issued the statement of the 
case, the claim should be returned to the Board only if the 
Veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).



Accordingly, the issue is REMANDED for the following action:

The RO should issue of a statement of the 
case pertaining to the claim for service 
connection for bunion on the left foot and 
hammer toes, so that the Veteran may have 
the opportunity to complete an appeal on 
this issue (if he so desires) by filing a 
timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.




		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


